 


110 HR 62 IH: To amend the National Defense Authorization Act for Fiscal Year 2006 to extend the deadline for the submission of the final report of the Commission on the Implementation of the New Strategic Posture of the United States, to provide for the appointment of additional members for the Commission, to ensure the availability of funds for the Commission, and for other purposes.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 62 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on Armed Services 
 
A BILL 
To amend the National Defense Authorization Act for Fiscal Year 2006 to extend the deadline for the submission of the final report of the Commission on the Implementation of the New Strategic Posture of the United States, to provide for the appointment of additional members for the Commission, to ensure the availability of funds for the Commission, and for other purposes. 
 
 
1.Commission on the Implementation of the New Strategic Posture of the United States 
(a)Establishment and membersSubsection (a) of section 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431) is amended— 
(1)in paragraph (1), by striking the second, third, and fourth sentences; 
(2)in paragraph (3), by adding at the end the following new sentence: The chairman shall be in charge of all financial and administrative matters relating to the Commission.; and  
(3)by adding at the end the following new paragraphs:  
 
(6)Pay and travel allowancesMembers of the Commission shall serve without pay by reason of their work on the Commission. The members shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(7)Postal and printing servicesThe Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other departments and agencies of the Federal Government.. 
(b)Submission of final reportSubsection (c) of section 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431), as amended by section 1072 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2403), is amended to read as follows: 
 
(c)Submission of report to CongressNot later than 18 months after the first meeting of the Commission, the Commission shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the Commission’s findings and conclusions.. 
(c)StaffSection 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431) is amended— 
(1)by redesignating subsection (d) as subparagraph (C) and transferring such subparagraph, as so redesignated, to the end of paragraph (3) of subsection (b); 
(2)by inserting after such subparagraph, as so redesignated and transferred, the following new subparagraph: 
 
(D)Miscellaneous administrative and support servicesThe Secretary of Defense shall furnish the Commission, on a reimbursable basis, any administrative and support services requested by the Commission. ; and 
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)StaffThe chairman of the Commission may, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, appoint a staff director and such additional personnel as may be necessary to enable the Commission to perform its duties. The appointment of a staff director shall be subject to the approval of the Commission. The chairman may also procure temporary and intermittent services under section 3109(b) of such title at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay payable for level V of the Executive Schedule under section 5316 of such title.. 
(d)Guaranteed funding for commissionSubsection (e) of section 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431) is amended by adding at the end the following new sentence: For fiscal year 2008, the funds provided by the Secretary of Defense for activities of the Commission shall be equal to $4,500,000 or such lesser amount as the Commission may specify as necessary for its activities..  
(e)Termination of commissionSubsection (f) of section 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431), as amended by section 1072 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2403), is amended by striking on November 30, 2007 and inserting 30 days after the date on which the Commission submits its report under subsection (c). 
(f)ImplementationSubsection (g) of section 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431) is amended to read as follows:  
 
(g)First meetingThe chairman of the Commission shall designate the dates for the first and subsequent meetings of the Commission and may conduct Commission business in the absence of a quorum.. 
(g)Additional membersDuring the 30-day period beginning on the date of the enactment of this Act, the chairman of the Committee on Armed Services of the Senate and the chairman of the Committee on Armed Services of the House of Representatives may jointly appoint up to three additional members to serve on the Commission on the Implementation of the New Strategic Posture of the United States established pursuant to section 1051 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3431). The appointment of the additional members of the Commission shall be made in consultation with the ranking minority members of such committees. 
 
